Title: To Thomas Jefferson from George White, 15 August 1805
From: White, George
To: Jefferson, Thomas


                  
                     Sir 
                     
                     
                        Spread Eagle Post Office 15 miles on theLancaster road from Philadelphia 
                        on or before 15 August 1805
                     
                  
                  Altho’ I am an entire stranger to you as well as in the country whereof you are elected President, yet as I am so well assured of the great interest you take in every thing that is connected with the benefit of the States I do not hesitate a moment to address you on a subject that cannot fail to prove advantageous to the country.   it is very well known that a considerable sum of money goes annually from hence to England to purchase platted straw for hats, as the manufacture there is far preferred to any other.   I take the liberty of enclosing a specimen of that plat done by my wife, who possesses the ability as well as the desire to superintend a manufactory upon the plan which I beg leave to submit to your consideration and the honor of your patronage.
                  one hundred girls, not younger than eleven years, nor older than fourteen, taken from reputable indigent parents, or from any of the charitable institutions, might be formed into four classes with a teacher at the head of each.   I compute that the profits of their industry would be adequate to the following expences, to be divided in the following manner—apportioned into five equal parts, one of them to be the property of my wife. another to be appropriated to the payment of fixed salaries to each of the Teachers, to pay the rent of the house occupied for the manufactory, and also the purchase of the straw required for its use. two other parts to defray the maintenance and dress of the children, and the remaining fifth part to be kept as a fund to supply any deficiency that may happen, or to be applied to such purposes as in your opinion may appear most beneficial to the manufactory.
                  Permit me to add, Sir, that the connection I have in England would have obtained for me the most favorable introduction to your notice, thro’ Mr. Emery your Consul, could I possibly have anticipated that I should thus have required it.   begging to be honored with your answer. 
                  I am Sir Your Most faithful & respectful Servt.
                  
                     George White 
                     
                  
               